PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/981,062
Filing Date: 16 May 2018
Appellant(s): NELSON et al



__________________
Edward A Becker (# 37,777)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/14/22.

(1) Grounds of Rejection to be Reviewed on Appeal
The grounds of rejection set forth in the Office action dated 10/14/21 from which the appeal is taken have been modified as provided below.  A list of rejections withdrawn by the examiner is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection are provided under the subheading “NEW GROUNDS OF REJECTION.”  

           The following grounds of rejection are applicable to the appealed claims.
           The prior art rejection of Claims 1-20 (Office Action, pg. 6-17, 3/14/22).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner: The 35 U.S.C 112 rejection of claims 1-20.
 As provided by Appellant, (Brief, pg. 5 – pg. 6, third para.), the instant specification (para. [0070]; para. [0120]-[0121]) describes cognitive agent system manager 400 providing code that implements a skill to target vendor systems (i.e., the claimed first and second computer systems) where upon receiving a command from a user, the vendor system cause the code for the skill to be executed and where execution of the code includes performing the function in the user’s command.            The 35 U.S.C 112 rejection is therefore withdrawn. 
(2) Response to Argument

                                        Point 1
Appellant’s original specification describes a “cognitive agent” as a computer-implemented process that performs tasks or provides services for human users providing text-based and verbal queries (para. [0004]-[0005]), where cognitive agent 
enabled endpoints are devices incorporating/embodying a cognitive agent including devices such as smart speakers (para. [0035]) and buttons or slides (para. [0037]), and where the endpoints are each associated with a voice activated service.

Rodgers correspondingly discloses the use of Audio interfaces endpoints 152a and 152b to process user requests/queries (fig. 1; para. [0031]) as well as Visual
interfaces endpoint 154a and 154b to process user input/queries (fig. 1; para. [0032]), i.e., endpoints embodying cognitive agents to process user requests/queries, where the
interfaces/endpoints are each associated with the voice activated Virtual assistant platforms/services (para. [0030]).

                                       Point 2
Appellant’s original specification describes first and second vendor computer systems 110 and 120 (i.e., the claimed first and second computer systems), each having corresponding endpoints 112, 114, 122 and 124 (para. [0034]).

Rodgers correspondingly discloses first and second Virtual Assistant Platforms (VAPs) 150a and 150b (corresponding to the claimed first and second computer systems) available to corresponding different users 160a and 160b (fig. 1) that are configured to access and provide virtual assistant services to the users 160a and 160b, and that also include the Audio and Visual interfaces endpoints 152a and 152b, 154a and 154b (fig. 1; para. [0029]).

                                      Point 3
Appellant’s original specification describes performing a core set of capabilities or skills that are defined by the vendors of the devices, where each skill has a pre-defined command and one or more functions that are performed (para. [0006])

Rodgers discloses a virtual assistant service as a skill or ability, action or application that performs one or more automated task based on voice or text input (para. [0028]), where the skill specification is defined and exposed across multiple platforms (para. [0053]).     
                             
Argument (Brief, pg. 6, sec. VIII – pg. 7, first para.)
Appellant argues that reference Rodgers describes generating executable code based on a specification but does not teach or suggest its specification editor allowing developer/user 130 to perform the non-claimed function of defining and editing executable code, contrary to the Office Action that describes the developer being able to define and edit executable code/specification/skills.

Response
Examiner respectfully disagrees.
Although Rodgers is not required to teach the non-claimed function, Rodgers discloses its specification editor 110 generating a platform-agnostic executable code that may be invoked by several different virtual assistant platforms (para. [0071]) as well as generating a platform-agnostic specification that may be run across multiple virtual assistant platforms (para. [0068]), where the specification defines a state diagram and the specification editor 110 allows a user/developer to add/remove nodes (i.e. editing) in the state diagram/specification (para. [0060]) that includes custom codes specified by the user (para. [0071]). 
Therefore, because Rodgers discloses using the specification editor to generate platform-agnostic executable code/specification based on a user performing editing of the state diagram/specification, where the state diagram includes specified codes, Rodgers discloses allowing developer/user 130 to edit both the state diagram/specification as well as the code specified in the state diagram (i.e., executable code).

Argument (Brief, pg. 7, second para. – pg. 8, fourth para.)
Appellant also argues that cited paragraph [0056] in Rodgers states that a skill may be published and accessed across various platforms but that the executable code is neither provided to nor executed by the virtual assistant platforms (VAPs) 150a and 150b, while citing and arguing about other portions of Rodgers (para. [0053]; para. [0077]-[0093]), and as such, argues that Rodgers fails to disclose limitations “generate and transmit, via one or more computer networks to a first computer system that hosts the first voice-activated service, the code that implements the particular skill, wherein execution by the first computer system of the code that implements the particular skill causes the particular skill to be made available to cognitive agents executing on service endpoints associated with the first voice-activated service” and “generate and transmit, via the one or more computer networks to a second computer system that hosts the second voice-activated service, the code that implements the particular skill, wherein execution by the second computer system of the code causes the particular skill to be made available to cognitive agents executing on service endpoints associated with the second voice-activated service”.

Response
Examiner respectfully disagrees.
As provided in Points 1-3 above, Rodgers discloses the claimed first and second computer systems, skills, the endpoints and the cognitive agents executing on the endpoints, code, as well as the first and second voice activated services.
Rodgers further discloses:
a). The first and second Virtual Assistant Platforms (VAPs) 150a and 150b (corresponding to the claimed first and second computer systems) being available to corresponding different users 160a and 160b (fig. 1), and configured to access and provide virtual assistant services to the users 160a and 160b (para. [0029]),
b) A platform-agnostic specification for a service that is defined and viewed as a state diagram, where an authoring tool allows developers/users 130 to edit the state diagram/specification by adding nodes/states to the state diagram and providing text with which a virtual assistant system responds to the users 160a and 160b (para. [0022]), as well as defining a description of the service (para. [0058]; para. [0077]),
c). A specification editor 110 used for configuring virtual assistant services/skills (para. [0046]) by editing the state diagram/specification via adding or removing the nodes/states in the diagram (para. [0060]),
d). The specification editor 110 generating a platform-agnostic executable code that may be invoked by the several different virtual assistant platforms (para. [0071]) and also generating the platform-agnostic specification that may be run across multiple virtual assistant platforms (para. [0068]),
e). The specification editor 110 receiving custom execution code from the user/developer 130 (para. [0066]), where the code is specified/embodied in the state diagram/specification (para. [0071]), 
f). The specification/state diagram of the skill being published to and accessed across the various Virtual assistant platforms (para. [0056]; claim 13) and where the specification is further run (i.e., executed) across the Virtual assistant platforms 150a and 150b (para. [0068]), and further where the specification editor is described as being remote from and communicatively coupled to the first and second Virtual Assistant Platforms (para. [0027]; [0033]), and 
g). Users 160a and 160b invoking the service by issuing a command/request at the different virtual assistant platforms (para. [0071]; para. [0077]-[0078]).
   Therefore, because Rodgers discloses using the specification editor to generate platform-agnostic executable code/specification based on a developer user 130 performing editing of the state diagram/specification at the specification editor 110 (which is remote from the Virtual Assistant platforms), where the state diagram includes a user specified custom code, and wherein the specification (including the custom code) is published (i.e., transmitted) and run (i.e., executed) across the multiple Virtual Assistant Platforms (VAPs) 150a and 150b that include Audio and Visual interfaces/endpoints 152a and 152b, 154 a and 154b, where the interfaces/endpoints function to process received voice or text query commands (i.e., embodying cognitive agents, see Point 1) from the users 160a and 160b that invoke the service of the specification at the virtual platforms, Rodgers discloses generating and transmitting/publishing a specification (embodying the custom code) to the virtual assistant platforms as well as running/executing the specification that embodies the custom code, and as such, Examiner maintains that Rodgers discloses limitations “generate and transmit, via one or more computer networks to a first computer system that hosts the first voice-activated service, the code that implements the particular skill, wherein execution by the first computer system of the code that implements the particular skill causes the particular skill to be made available to cognitive agents executing on service endpoints associated with the first voice-activated service” and “generate and transmit, via the one or more computer networks to a second computer system that hosts the second voice-activated service, the code that implements the particular skill, wherein execution by the second computer system of the code causes the particular skill to be made available to cognitive agents executing on service endpoints associated with the second voice-activated service”.

Argument (Brief, pg. 8, fifth para. – pg. 9, third para.)
Regarding the rejection of dependent claims 2, 3, 6, 7, 9, 10, 13, 14, 16, 17 and 20, Appellant argues that the dependent claims are patentable over Rodgers in light of the arguments provided above for claims 1, 8 and 15 from which they depend, and further that the dependent claims recite “additional limitations that independently render them patentable over Rodgers”.

Response
Examiner respectfully disagrees as provided above for independent claims 1, 8 and 15, and absent any argument as to why the cited portions of Rodgers fail to disclose limitations recited in the dependent claims, Examiner maintains that the rejection of the dependent claims with Rodgers is also appropriate. 
Furthermore, Applicant's argument that the claims recite “additional limitations that independently render them patentable” fail to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Argument (Brief, pg. 9, sec. IX)
Regarding the rejection of dependent claims 4, 5, 11, 12, 18 and 19 with additional reference Brown, Appellant argues that the dependent claims are patentable over Rodgers in view of Brown in light of the arguments provided above for claims 1, 8 and 15 from which they depend

Response
Examiner respectfully disagrees as provided above for independent claims 1, 8 and 15, and absent any argument as to why the cited portions of Brown fail to disclose limitations recited in the dependent claims, Examiner maintains that the rejection of the dependent claims with Rodgers and Brown is appropriate.

Therefore, Examiner maintains that the instant claims are not novel in light of the teachings of Rodgers.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        
Conferees:
/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658                                                                                                                                                                                                        

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659     
                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.